The Opinion of the Court was delivered by Caton, J. We should not regret it, if we could concur with the very ingenious argument of the counsel for the defendants in error, yet we are constrained to the conclusion, that it was error in the Circuit Court to render judgment by nil dicit against the defendant Steelman, when he had a demurrer in to the declaration unanswered and undisposed of in any way, and when he had taken no step in the cause subsequently, whereby he might have waived the demurrer, There is no doubt that neither the Court or the plaintiffs’ counsel was aware of the demurrer being upon the liles; still the record shows it was there, and it was error to proceed to judgment without disposing of it. The judgment is reversed with costs, and the cause re-» jqanded for further proceedings. Judgment reversed,